Citation Nr: 9900665	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  95-07 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to an earlier effective date for the grant of 
service connection for Type C hepatitis, prior to September 
8, 1986, on the basis of clear and unmistakable error in a 
rating decision on November 19, 1982, which denied 
entitlement to service connection for hepatitis.  

Entitlement to an increased rating for Type C hepatitis, 
rated as 60 percent disabling prior to February 25, 1997.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and a Department of Veterans Affairs physician


INTRODUCTION

The veteran served on active duty from May 1968 to November 
1976.  

This appeal to the Board of Veterans Appeals (Board) has 
been taken from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Portland, 
Oregon.  

Pursuant to an original claim in August 1982, service 
connection for hepatitis was denied by rating action on 
November 19, 1982.  Following appropriate notice, the veteran 
did not timely appeal and, accordingly, that decision became 
final.  His reopened claim was received on September 8, 1986, 
the effective date for the eventual grant of service 
connection for Type C hepatitis.  Type C hepatitis was rated 
as 60 percent disabling from September 8, 1986, to February 
25, 1997, the effective date for the current 100 percent 
rating.  

The veterans January 1998 claim for a total compensation 
rating based on individual unemployability has been rendered 
moot by the assignment of a 100 percent schedular rating for 
Type C hepatitis, effective February 25, 1997.  


FINDINGS OF FACT

1. By a rating action dated on November 19, 1982, the RO 
denied service connection for hepatitis; he was advised of 
his appellate rights but did not file an appeal.  

2.  The ROs November 1982 rating action denying service 
connection for hepatitis was consistent with and supported by 
the evidence of record and the existing legal authority and 
was not undebatably erroneous.  

3.  On September 8, 1986, the RO received the veterans 
reopened claim for service connection for hepatitis; service 
connection was subsequently granted on the basis of new and 
material evidence received since the November 1982 denial, 
with the effective date established as the date that the 
reopened claim was received.  

4.  Prior to February 25, 1997, Type C hepatitis did not 
equate with or approximate more than moderate liver damage 
and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression.  


CONCLUSIONS OF LAW

1.  The unappealed November 1982 rating decision, which 
denied service connection for hepatitis, did not involve 
clear and unmistakable error (CUE), and an effective date 
earlier than September 8, 1986, is not warranted for the 
grant of service connection for Type C hepatitis.  38 
U.S.C.A. §§ 1110, 1113, 1131, 5101, 5104, 5108, 5110, 5112, 
7105,  (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104, 
3.105(a), 3.151, 3.155, 3.160(d), (e), 3.303, 3.400 (1998).

2.  A rating in excess of 60 percent prior to February 25, 
1997, for Type C hepatitis is not warranted.  38 U.S.C.A. 
§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.114, Diagnostic Code 7345 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Pursuant to the veterans original claim received in August 
1982, entitlement to service connection for residuals of 
hepatitis was denied by rating decision on November 19, 1982.  
Following appropriate notice, the veteran failed to timely 
appeal, and that decision became final.  

The November 1982 rating decision was based on service 
medical records of the veterans treatment for hepatitis in 
1970; hospitalization for viral hepatitis in 1972; later 
dated service medical records, including the August 1976 
separation examination, which noted the history of hepatitis 
on two separate occasions with no other clinical findings; 
and a VA Agent Orange examination on which the history of 
hepatitis was noted; no liver abnormalities were found on 
that physical examination; and liver function studies 
revealed findings within normal limits.  

VA laboratory data dated in August 1986 showed aspartate 
transaminase/serum glutamic oxaloacetic transaminase 
(AST/SGOT) at 24 with a normal range given of between 7 and 
23.  This value was termed high.  Test results for hepatitis 
were positive.  

The veterans request to reopen his claim was received on 
September 8, 1986.  Also received on that date was a 
statement from W. A. Ashbury, M.D., who reported treating the 
veteran for viral hepatitis since July 21, 1986.  A report 
was later received showing that the veteran was able to 
return to work following treatment for hepatitis in July 
1985.  

In April 1987, VA laboratory data showed SGOT at 43 (high), 
with a normal range given from 7 to 23.  

On a VA examination in May 1987, the veteran gave the history 
of stomach pain, fainting, weakness, dark urine, and eye 
jaundice beginning in 1970, during active service.  Yellow 
jaundice and hepatitis reportedly had been diagnosed.  After 
two weeks of treatment he returned to duty.  Then he recalled 
having viral hepatitis in 1972.  He reportedly recovered 
after about two weeks.  He stated that he had been 
asymptomatic until 1986.  He had begun to feel weak, 
nauseated, and feverish.  He reportedly had yellow sclera at 
that time.  A blood test had revealed A/B hepatitis.  Since 
then he had had no other symptoms.  Right upper quadrant 
abdominal tenderness was elicited.  He had a remarkable 
positive Murphys sign.  Some epigastric tenderness was 
elicited.  He had generalized guarding on deep palpation and 
without any rebound.  Laboratory data revealed a slightly 
elevated albumin of 5.1 with the normal range given of from 
3.4 to 4.9.  Glutamic oxaloacetic transaminase (GOT) was 43 
with a normal range given of from 7 to 23.  These reportedly 
were consistent with a relative dehydration state.  Latent 
hepatitis was to be ruled out.  

VA outpatient treatment records show, in August 1987, that 
the veteran gave a history of viral hepatitis on two 
occasions in service and a relapse in July 1986.  He 
complained of chest pain thought to be related to asthma and 
abdominal pain and headaches reportedly similar to the 
symptoms he had with hepatitis infections.  He was shown to 
be afebrile with clear sclerae.  A potential for recurrent 
liver infection was assessed.  In February 1988, he had 
complaints of fever, chills, weakness, headaches, general 
lethargy and spots in front of his eyes.  He denied dark 
urine or jaundice, decreased appetite or increased weight 
loss.  Liver function tests reportedly were normal.  
Persistent fever of unknown etiology, probably viral 
syndrome, was diagnosed.  

Records dated in March 1983 were received from J. J. Malloy, 
M.D., in March 1988 showing that the veteran was seen for 
nausea, fever, abdominal discomfort and headache.  He had had 
some diarrhea.  He was concerned that he might have 
hepatitis, which he had had in the past.  Mild epigastric 
tenderness was elicited.  Hyperactive bowel sounds were 
reported.  Acute gastroenteritis was suspected.  A history of 
hepatitis was noted.  Laboratory data showed that AST (SGOT) 
was high at 54 with a normal range given of 0 to 42.  

Additional outpatient treatment records dated in July 1986 
were received from W. A. Asbury, M.D., in March 1988 
indicating that the veteran was seen for fever, chills, 
myalgia, headaches, stomach cramps, and diarrhea.  Possible 
exposure to a hepatitis patient 1-2 months previously was 
recorded.  The impression was possible Type A hepatitis.  
Later in July 1986, he reportedly was still slightly icteric 
with the liver more tender, probably two fingerbreadths below 
the costal margin.  In September 1986, it was expressed that 
he had had Type B hepatitis, resolved.  

VA outpatient treatment records show, in October 1988,  that 
the veteran was seen for nightly diaphoresis, chills, dark 
urine, tiredness, and intermittent epigastric discomfort.  
The liver was palpable down one fingerbreadth, and the edge 
was tender.  Probable recurrent hepatitis was assessed.  
Laboratory data confirmed hepatitis B.  Treatment for 
recurrent hepatitis was confirmed.  In November 1988, he was 
better in his recovery from an episode of hepatitis B.  The 
physician stated that this would be a mild case since he had 
prior antibodies.  He was to be treated at home unless he 
developed dehydration from vomiting or diarrhea.  Abdominal 
ultrasound in November 1988 revealed mild splenomegaly.  

The veteran was hospitalized by VA in June 1989 with a 
recorded history of hepatitis A and B and persistently 
elevated liver function studies.  He was admitted for a liver 
biopsy and to rule out hemochromatosis.  Chronic active 
hepatitis was confirmed.  

On a VA examination in August 1989, the veteran gave a 
history of recurrent hepatitis since 1970.  Relapses 
reportedly were characterized by fatigue, nausea, weakness 
and a lack of stamina.  He complained of low energy, easy 
fatigability, and intermittent weakness.  He was described as 
somewhat sallow with no scleral icterus.  There was no 
evidence of ascites.  His liver was approximately 10 
centimeters in span.  There was no spleen tip felt.  SGOT was 
shown at 104, and reportedly high.  Tests for hepatitis non-A 
and non-B were positive.  The liver biopsy results were 
interpreted as chronic hepatitis which was moderately active 
in the degree of inflammation.  The examiner stated that the 
veteran had non-A, non-B hepatitis with a history of several 
episodes of jaundice and a clinical picture consistent with 
an acute hepatitis.  Serology reportedly showed that he had 
been exposed and had become immune to both hepatitis A and 
hepatitis B.  His clinical course over the previous 15 years 
reportedly was consistent with the relapsing nature of non-A 
non-B hepatitis.  A marker for this type of hepatitis had not 
yet developed and it was not clear whether he had the type of 
hepatitis which would become designated hepatitis C when the 
test for it was approved.  It reportedly was not clear how 
the veteran was exposed to hepatitis B and he could have been 
exposed to non-A non-B hepatitis at the same time.  It was 
concluded that his liver disease had not progressed to 
cirrhosis.  It was stated that it was impossible to determine 
one way or the other whether the veterans episodes of acute 
hepatitis during active service showed exposure to non-A non-
B hepatitis because of the lack of appropriate tests for non-
A non-B hepatitis and because no serologic evaluation was 
done at that time.  The examiner felt that the veterans 
clinical course was consistent with non-A non-B hepatitis 
having started during active service.  His liver disease was 
termed relatively mild and reportedly might never progress to 
scarring and cirrhosis.  

A VA physician reported in November 1989 that the veteran was 
having a flare-up of his chronic hepatitis illness and he 
required rest at home.  

VA laboratory records dated in June 1991 show that testing of 
the veteran for hepatitis C antibodies (anti-HCV) was 
repeated reactive.  The predictive value of such testing was 
termed about 50 percent.  For those with chronic non-A non-B 
hepatitis (including multiple episodes of elevated alanine 
transaminase (ALT) (SGPT), the result shown by the veteran 
was consistent with chronic HCV infection.  

In August 1991 a VA physician reported that, since the test 
for hepatitis C had become available, Type C hepatitis had 
been confirmed in the veteran.  The test for hepatitis C had 
not become available until May 1990.  The veterans 
laboratory values from the early 1970s were not known.  This 
physician, who had examined the veteran in August 1989, 
stated that, from the relapsing nature of the veterans 
illness through the early to mid-1970s, he may very well 
have developed hepatitis C during active service.  

VA outpatient treatment records dated in July 1992 reflect 
the veterans history of episodes like bad flu with increased 
weakness and lack of energy every two to three months.  
Chronic hepatitis C was assessed.  

A private physicians report of disability in July 1992 
indicated that the veteran was authorized to be off work for 
3 days due to hepatitis C.  

An independent medical opinion obtained by the Board in 
November 1992 from a well-established medical school 
indicated that the veteran had serological evidence of 
exposure to hepatitis A, B, and C viruses, beginning during 
active service.  A specific viral etiology for the episodes 
of acute hepatitis during active service could not be 
conclusively assigned on the basis of the available data.  
The presence of antibodies to hepatitis C virus indicated 
exposure to the virus but the onset of the infection could 
not be dated with any degree of certainty.  As hepatitis C 
virus infection could be prolonged with minimal or no 
symptoms, as well as none, minimal or intermittent liver test 
abnormalities, and since episodes of the inservice acute 
hepatitis could not be conclusively assigned to hepatitis A, 
B, or to other etiologies, the opinion was expressed that the 
possibility could not be ruled out that the veteran acquired 
hepatitis C virus infection during his service.  The review 
of the evidence covered the inservice incidence of acute 
hepatitis on two occasions and post-service elevation of 
serum AST in March 1983.  Elevated AST was again shown in 
August 1986 along with serological evidence of hepatitis 
anti-bodies.  The June 1989 liver biopsy revealed areas of 
chronic inflammation in the liver lobules but significant 
fibrosis was not observed.  In June 1991, hepatitis C 
exposure was confirmed.  Whenever measured, serum albumin and 
prothrombin activity had been within normal ranges.  To date 
there had been no evidence to indicate hepatic 
decompensation, such as edema, ascites, esophageal varices, 
or hepatic encephalopathy.  This was in agreement with the 
histologic description of the liver biopsy, which was most 
suggestive of a chronic persistent hepatitis without 
cirrhosis.  

VA outpatient treatment records show, in February 1993, that 
the veteran was seen for complaints of constant fatigue.  He 
reportedly felt that his viral syndrome/hepatitis flare had 
been fairly quiescent over the previous several months.  Mild 
tenderness of the right upper quadrant was elicited.  There 
was no increase in the liver or spleen.  Chronic hepatitis C 
was assessed.  

By a reconsideration decision of the Board in April 1993, 
service connection was granted for hepatitis C on the basis 
of new and material evidence received in conjunction with the 
reopened claim after the final RO decision dated in November 
1982.  The new and material evidence consisted of medical 
evidence from the veterans treating VA physician dated 
during and since 1989 and the independent medical opinion 
dated in 1992.  The Board decided that the new and material 
evidence supported the probability that Type C hepatitis 
developed during the veterans active service.  

VA outpatient clinical records show, in May 1993, that the 
veteran was seen for complaints of fatigue and an upset 
stomach.  He reportedly had episodes of epigastric pain 
lasting 2-3 days unaffected by antacids.  His appetite was 
decreased and food did not make it better or worse.  He still 
had decreased energy fatigue, etc.  His job reportedly 
involved significant stress.  Splenic percussion, spider 
angiomata, and palmar erythema were all positive.  AST/ALT 
values were 96/133.  Hepatitis C was assessed.  

By rating action in August 1993, the RO established the grant 
of service connection for Type C hepatitis effective 
September 8, 1986, the date of receipt of the reopened claim.  

The veterans treating VA physician reported in November 1993 
that the veteran had been followed for four years with 
intermittent elevation of transaminases found.  His symptoms 
had consisted of significant decrease in stamina and energy, 
almost constant fatigue, and the need to sleep more than 
usual.  He had been on interferon therapy for almost six 
months.  His liver enzymes at 91 SGOT and 141 serum glutamic 
pyruvic transaminase (SGPT) indicated that he had not 
responded to interferon.  It was believed that, despite the 
liver biopsy in June 1989 showing mild activity, he had 
progressive liver disease with physical findings of increased 
spleen, palmar erythema and an increase in spider angiomata.  
The flu-like symptoms and some depression he was experiencing 
with interferon reportedly would improve when he went off 
interferon.  Because of his underlying and progressive liver 
disease, he reportedly would continue to suffer from severe 
fatigue, decreased stamina, and lack of energy.  It was 
expressed that there was a significant chance that he might 
progress some day to end-stage liver disease, although his 
liver disease was fairly well compensated.  Episodes of 
epigastric pain were described as probably independent of 
liver disease and occurred intermittently.  He did not have a 
good appetite during these episodes.  He was said to most 
likely have esophageal spasm or cardiospasm.  Episodes of 
epigastric pain reportedly were related to stress.  

VA outpatient clinical records show, in February 1994, that 
the veteran complained of tiredness, generalized decrease in 
his energy levels, some memory loss, fatigue and intermittent 
nausea.  AST was at 61.  ALT was at 74.  He reportedly had 
had increased AST/ALT while he was still on interferon 
therapy.  The assessment was hepatitis C with poor response 
to interferon.  

On a VA examination in February 1995, the veteran complained 
of occasional recurrent jaundice but was unable to provide 
the exact frequency of such episodes.  He also complained of 
chronic fatigue, occasional emesis and dry heaves (four to 
six times per week, lasting for minutes to hours), fatigue 
which did not interfere with work but left little energy once 
he got home, progressive skin lesions, mild splenomegaly (by 
ultrasound), and occasional right upper quadrant discomfort.  
On the physical examination, he was in no distress and showed 
no jaundice.  There were multiple spider angiomata over his 
chest and upper body.  His liver percussed to approximately 5 
centimeters in the mid-clavicular line.  It was about one 
centimeter below the right costophrenic margin on deep 
inspiration.  The liver edge was tender to palpation.  The 
spleen was not palpable.  There were no other masses.  There 
was no clubbing of the extremities.  There was palmar 
erythema.  Chronic active hepatitis with evidence of late 
stage liver disease was assessed.  It was stated that he did 
not show any evidence of coagulopathy and previous albumin 
testing had been good.  The presence of multiple spider 
angiomata and palmar erythema were said to reflect a 
moderately advanced state of liver disease.  His history of 
splenomegaly reportedly indicated moderate advancement in the 
progression of liver disease.  

A March 1995 statement was received from the veterans spouse 
indicating that nausea resulted from the bout of hepatitis 
during active service in 1972 and had been fairly sporadic 
during the 1970s and 1980s but, since the early 1980s, it 
had been more frequent and accompanied by cold sweats and 
paleness with the need to stop what he was doing until it 
passed.  He sometimes retched up bile and sometimes had dry 
heaves.  Nausea did not seem to be related to food intake or 
other circumstances.  

The veteran had a personal hearing before a hearing officer 
at the RO in March 1995.  He testified that the RO failed in 
the duty to assist the veteran in the development of his 
claim back in 1982 by not scheduling/conducting a liver 
biopsy to ascertain if there were any residuals of inservice 
hepatitis episodes.  Transcript (T.) at page 3 (3).  He 
described his symptoms of hepatitis as severe fatigue, 
decreased stamina, lack of energy, and progressive end-stage 
disease from which he would die if he did not undergo a liver 
transplant.  T. at 5.  He testified that a complete rating 
examination for Type C hepatitis had not been conducted in 
order to assign the appropriate disability evaluation.  T. at 
9.  He expressed that symptoms of hepatitis had been present 
and progressively worse since the two bouts of inservice 
hepatitis.  He described chronic nausea and fatigue.  He 
characterized his epigastric pain as due to hepatitis and 
like a punch to the abdomen followed by a cold sweat, 
paleness, dry heaves or vomiting green bile.  T. at 11.  He 
testified that the effective date for service connection for 
hepatitis should be back to his original claim in 1982 
because a liver biopsy should have been performed then which 
would have shown residuals of inservice hepatitis.  He 
emphasized the lack of medical knowledge at that time 
regarding Type C hepatitis, and that he should not be 
penalized for such a lack.  He noted that the Board had 
recognized that Type C hepatitis had had its onset during 
active service and had been chronically active ever since.  
T. at 13.  He described his nausea from hepatitis as constant 
with flare-ups.  He was always aware of nausea but the flare-
ups into a larger bout would knock him out.  Such 
exacerbation could be every day or occur as seldom as every 
few days.  T. at 14-15.  He testified that, over the previous 
two years, he had lost more than a month from work due to 
hepatitis-induced fatigue and nausea.  T. at 15.  He reported 
that he had to seek medical treatment for nausea from 6 to 8 
times over the previous two years.  T. at 17.  He stated that 
stress mainly exacerbated his nausea.  T. at 18.  

VA outpatient treatment records show, in November 1995, that 
the veteran was doing well without fatigue, working hard 
full-time and also busy at home.  His weight was stable.  His 
liver span was 10 centimeters and soft.  There was no 
increased spleen.  His complete blood count was termed 
completely normal.  Albumin was at 4.2.  Bilirubin was at 
0.5.  AST was at 39.  Chronic hepatitis C was assessed.  In 
March 1996, he veteran still had chronic fatigue but was 
doing well generally.  His last AST values had been normal.  
Chronic hepatitis C was assessed.  

A VA rating examination for Type C hepatitis on February 25, 
1997, was based on incomplete records.  The veteran 
complained of worsening nausea and fatigue.  He reported 
fewer good days and felt that his palmar erythema and spider 
angiomata of the anterior chest had worsened.  He stated that 
past interferon therapy had had no effect.  Weight had been 
stable.  His appetite reportedly was poor but he forced 
himself to eat.  He had not experienced any bleeding 
problems.  Urine color reportedly varied from normal to dark.  
He had not noted any change in his stool.  He occasionally 
experienced cold sweats and nausea.  He complained that he 
was given a disability rating back to when Type C hepatitis 
testing became available but that the disease predated that 
time by ten years.  The physical examination showed marked 
angiomata over the anterior chest wall and bilateral palmar 
erythema.  The sclera were not icteric.  There was some 
discomfort in the right upper quadrant and epigastrium.  The 
liver edge could not be palpated.  Chronic hepatitis C, stage 
unknown, was assessed.  In April 1997, liver function 
laboratory values were specified and interpreted as showing 
no hematological disorder or liver dysfunction.  This was 
also described as quiescent hepatitis.  There also was no 
anemia or abnormality in his blood counts.  

VA outpatient treatment records show, in May 1997, that the 
veteran had had increased fatigue, nausea, and fuzzy thought 
processes that had been going on for the previous 6-8 months.  
His appetite reportedly was poor but he ate regular meals.  
ALT was 81.  AST was 48.  Chronic hepatitis C was diagnosed.  

The veterans treating VA physician reported in June 1998 
that the veteran had chronic hepatitis C which caused him 
considerable disability due to fatigue.  A statement for 
disability retirement was thought to be appropriate.  It was 
recognized that hepatitis C would progress over decades even 
with mild degrees of inflammation.  Liver disease had 
remained well-compensated.  He had an enlarged liver and mild 
splenomegaly.  Palmar erythema and spider angiomata were 
noted.  Renal function had remained normal.  He had chronic 
fatigue syndrome due to chronic viral infection.  Some who 
had this condition reportedly were almost completely 
debilitated by their fatigue, lack of stamina and inability 
to concentrate.  His diagnosis was chronic hepatitis C with 
secondary chronic fatigue syndrome.  He was not expected to 
improve.  A person with his diagnosis was characterized as 
waking up with some energy and ability to accomplish tasks.  
After a period of time, minutes to hours, such a one lacked 
the stamina to perform even the simplest tasks.  The person 
might make it through the work day but needed to spend the 
rest of the day in bed.  This damaged relationships and 
affected the ability to perform the other activities of daily 
living.  Cirrhosis and end-stage liver disease developed from 
hepatitis C at variable rates.  The person with hepatitis C 
and chronic fatigue syndrome possibly would develop subtle 
incapacitation in that the fatigue might worsen without the 
person being fully aware of it, especially if there were 
tasks to be performed.  Diminished insight, judgment, and an 
increase in perceived stress could result.  The physician 
stated that the veteran probably would not directly suffer 
injury or harm as a result of hepatitis C and chronic fatigue 
syndrome but frustration and stress due to the inability to 
perform needed tasks would decrease his sense of self-worth 
and esteem and might augment his depression.  The problem 
with chronic fatigue syndrome associated with hepatitis C was 
that there were unpredictable good and bad days.  This 
reportedly precluded even part-time work.  On bad days, the 
person was completely disabled.  The veteran had missed many 
days of work.  The examiner had been extremely impressed with 
the veterans hard work over eight years.  He had been trying 
to maintain his job with diminishing capacity to do so.  The 
examiner believed that he could not work on a regular basis, 
even part-time, and should be considered completely disabled.  

A VA liver pathologist reported in June 1998 that a liver 
biopsy showed a degree of inflammation of 2 out of 4, 
periportal fibrosis as stage 1 of 4, and a suggestion of thin 
portal  portal septa at stage 2 of 4.  

The veteran had another hearing before a hearing officer at 
the RO in July 1998.  His treating VA physician was also 
present and testified.  The veteran stated that a good day 
started with two or three hours of fairly good energy and 
then it dropped off.  A bad day involved sick leave and 
staying in bed and maybe going downstairs later in the day.  
Fatigue reportedly was constant and nausea was almost 
constant.  He testified that he had many more bad days than 
good days.  His lack of energy reportedly affected his mental 
acuity to do his job, be flexible and remember critical job 
information.  If he made it through a full day of work, he 
collapsed when he got home.  Nausea seemed to be affected by 
stress.  T. at 2.  When his stress level was up, his energy 
level went down and there was always a feeling of nausea.  He 
testified that he had not had an appetite for quite a while 
but he ate when he needed to.  He reportedly had lost about 
20 pounds in the previous month.  He stated that he had lost 
about 200 hours from work in the past year.  He recalled that 
had taken 269 hours of sick leave in the previous 18 months 
and this did not include the annual leave he had used because 
of hepatitis.  T. at 3.  

The veterans treating physician testified that the veteran 
had been treated since 1989 and had a decreasing platelet 
count related to it, although it was still low normal.  T. at 
4.  Hepatitis C could not be tested until 1990 but it was 
expressed that hepatitis during active service and the 
veterans pattern of remissions and exacerbation were 
consistent with hepatitis C.  The symptoms were said to have 
been definitely there since the early 1970s.  The veteran 
testified that his hepatitis symptomatology had been 
progressively worse over the previous two years with more 
difficulty performing his job.  It had been difficult to meet 
his job responsibilities and to complete a week of work 
without lost time.  Over the previous two years his hepatitis 
was described as having reached a peak with his sick leave 
wiped-out and his having exceeded his sick leave because of 
having to take so much time off due to hepatitis 
symptomatology.  He reportedly missed issues with his clients 
and experienced frustration and depression because of the 
lack of energy to get through the day.  He described the 
nausea he suffered as similar to that which followed a punch 
or blow to the stomach.  T. at 5.  

The veteran described getting dry heaves at times.  His 
treating physician stated that nausea was consistent with 
hepatitis as an effect of the body continually fighting the 
viral infection of the liver.  He expressed that fatigue from 
hepatitis could not be eliminated by rest therapy.  T. at 6.  
In the previous year to 18 months the veteran testified that 
he had had to be off for as long as two weeks.  His physician 
testified that his liver function studies had been within 
normal limits because 90 percent of the liver had to be gone 
before they became abnormal.  He did have more than 10 
percent of the liver left but he did show scarring and 
progression of liver disease.  Once the liver function 
numbers became abnormal, it was really very end stage.  T. at 
7.  The chronic fatigue syndrome from hepatitis was termed by 
his physician as really disabling.  Even with retained liver 
function, the veteran was not able to perform the activities 
of daily living because of the ongoing inflammation.  T. at 
8.  This physician thought that the veterans depression was 
a result of the fatigue brought on by his hepatitis.  T. at 
9.  His treating physician confirmed that a liver biopsy 
would have shown liver inflammation even if liver enzyme 
studies had been normal, as evidence of hepatitis.  T. at 12-
13.  Hepatitis and fatigue reportedly had prevented the 
veteran from working in a predictable fashion, he only had a 
good hour or so on an unpredictable basis.  T. at 13.  

Official documents dated in August 1998 show that the veteran 
was approved for disability retirement.  

On a VA examination in August 1998, the veteran was suffering 
from constant nausea and fatigue with fever and nightsweats 
on occasion.  Medical retirement had been recommended because 
of chronic hepatitis C which was causing disability due to 
fatigue.  Fatigue was refractory to treatment from 
interferon.  Profound constant fatigue with nausea with the 
inability to continue working was expressed.  On the physical 
examination, sclerae were nonicteric.  Right upper quadrant 
tenderness was elicited.  His torso showed prominent spider 
angiomata consistent with chronic liver disease and he also 
had palmar erythema.  AST had been in the 102-179 level over 
the previous nine months.  ALT had been in the 158-227 range.  
The diagnosis was expressed as hepatitis C which had caused 
severe chronic fatigue.  His severe debilitating fatigue was 
from hepatitis C.  Hepatitis C had caused profound disabling 
fatigue for which the veteran had been given medical 
retirement starting in two weeks.  

Criteria

The law grants a period of 1 year from the date of the notice 
of the result of the initial determination for the filing of 
an application for review on appeal; otherwise, that decision 
becomes final and is not subject to revision in the absence 
of new and material evidence or clear and unmistakable error 
(CUE).  38 U.S.C.A. § 7105; 8 C.F.R. §§ 3.104, 3.105(a).  

A finally adjudicated claim is where an application, formal 
or informal, which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).  A 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all 
field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.  38 C.F.R. § 3.104(a).  

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 U.S.C.A. § 5112; 38 C.F.R. § 3.105(a).  

The United States Court of Veterans' Appeals (Court) has held 
that CUE exists when, considering the applicable laws and 
regulations and the evidence that was contained in the claims 
folder at the time of the decision in question, there was a 
mistake which, if righted, would have changed the outcome of 
the decision.  The mistake must be obvious or nondebatable.  
Russell v. Principi, 3 Vet. App. 310 (1992).  

In addition, the Court has explained that, when a claim for 
CUE is stated,

[i]t must always be remembered that CUE is a very specific 
and rare kind of 'error.' It is the kind of error, of fact or 
law, that when called to the attention of the later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error. Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable error.  

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); en banc review 
denied, February 2, 1994 (emphasis in original) (citation 
omitted).  See also Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  Moreover, the Court noted that "there is a 
presumption of validity to otherwise final decisions and 
that, where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Fugo, 6 Vet. App. at 44.  

Claims for findings of CUE in prior rating decisions must be 
raised with specificity.  The Court has held that "simply to 
claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Similarly, neither can 
broad-brush allegations of 'failure to follow the 
regulations' or 'failure to give due process,' or any other 
general, non-specific claim of 'error'" be considered valid 
CUE claims." Fugo, 6 Vet. App. at 44.  

The Court has promulgated a three-pronged test to determine 
whether CUE is present in a prior determination:

(1) [e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied;

(2) the error must be undebatable and of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made; and

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.

Damrel, 6 Vet. App. at 245, (quoting Russell, 3 Vet. App. at 
313-314).

The Court has specifically noted that a breach of the duty to 
assist cannot form a basis for a claim of CUE because such a 
breach creates only an incomplete rather than an incorrect 
record.  Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

In general, except as otherwise provided, the effective date 
of an evaluation and award of compensation based on an 
original claim or a claim reopened after final disallowance 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  The law further provides that the effective date of 
service connection and compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(a), (b)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  Any application for a 
benefit that is received after final disallowance of an 
earlier claim will be considered a reopened claim if 
accompanied by new and material evidence.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.160(e).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155.  

Service connection may be granted where the evidence 
establish shows that a particular injury or disease resulting 
in chronic disability was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  When a disability is not 
initially manifested during service or within an applicable 
presumptive period, "direct" service connection may 
nevertheless be established by evidence demonstrating the 
disability was in fact incurred or aggravated during the 
veteran's service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  

Disability evaluations are determined by the application of 
VAs Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1997).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2, which require the 
evaluation of the complete medical history of the veterans 
condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veterans favor.  38 C.F.R. § 4.3 (1997).  

There are provisions for extraschedular ratings when the 
schedular ratings are found to be inadequate.  The basis for 
such a determination is that there is an exceptional or 
unusual disability picture with related factors such as a 
need for frequent periods of hospitalization or marked 
interference with employment so that application of the 
regular schedular standards is impractical.  38 C.F.R. 
§ 3.321(b)(1).  

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

Infectious hepatitis with marked liver damage manifested by 
liver function tests and marked gastrointestinal symptoms or 
with episodes of several weeks duration aggregating three or 
more a year and accompanied by disabling symptoms requiring 
rest therapy is rated 100 percent disabling.  With moderate 
liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression, 
it is rated 60 percent disabling.  With minimal liver damage 
with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and less than three times a year 
but necessitating dietary restriction or other therapeutic 
measures, it is rated 30 percent disabling.  With 
demonstrable liver damage with mild gastrointestinal 
disturbance, it is rated 10 percent disabling.  When healed, 
nonsymptomatic, it is rated 0 percent disabling.  38 C.F.R. 
§ 4.114, Diagnostic Code 7345.  

Analysis

I.  Effective Date For Service Connection

A.  CUE

Because the veteran did not appeal the November 1992 rating 
decision, it is final and binding and it is not subject to 
revision on the same factual basis.  See 38 C.F.R. 
§ 3.104(a); see also 38 U.S.C.A. § 5108.  The only exception 
to this rule is when VA has made a CUE in its decision.  38 
C.F.R. § 3.105(a).  CUE arises in situations where "[e]ither 
the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory provisions extant at 
the time were incorrectly applied."  Russell v. Principi, 3 
Vet. App. 310, 313 (1992).  

The veteran has contended that the November 1982 decision was 
timely appealed by the submission of favorable medical 
evidence dated in March 1983, within a year of the notice of 
that decision.  Nevertheless, the record shows that the March 
1983 private medical evidence showing the existence of 
hepatitis symptomatology was not received until March 1988, 
more than 5 years following the November 1992 rating 
decision.  No timely appeal is shown to have been made to the 
adverse decision in November 1982.  

The veteran has also contended that the VAs breach of a duty 
to assist pursuant to the 1982 claim by not conducting a 
liver biopsy constitutes CUE.  This assertion on his part is 
incorrect.  The Court has specifically addressed the VAs 
failure to obtain additional evidence, such as is claimed 
here, in the context of a CUE claim and had pointed out that 
an incomplete record does not rise to the standard of an 
incorrect record.  See Caffrey, cited above.  In other words, 
a failure of the VA to obtain medical evidence, such as the 
failure to obtain liver biopsy results in this case, even if 
such were to support service connection, as appears to be 
true in this case, could not constitute CUE in the November 
1982 decision.  

The other allegations of error are not supported by the 
record extant at the time of the November 1982 determination.  
That record shows only that the veteran was treated for 
hepatitis during active service which apparently resolved 
completely without residual disability.  Only inservice 
history of hepatitis was noted on the VA Agent Orange 
examination following active service.  There were no signs or 
symptoms of hepatitis shown on that postservice examination.  
Liver function studies at that time were normal.  There was 
no evidence of high fever, nausea, vomiting and weakness 
reported or shown during the period 1979-1980 at the time of 
the November 1982 decision.  Likewise, there was no evidence 
or claim reported at that time that he had been rejected by 
the Red Cross from donating blood due to hepatitis or viral 
infection.  The medical evidence regarding signs and symptoms 
of hepatitis in July and August 1986 obviously was not of 
record for consideration in the November 1982 decision.  In 
other words, there was no medical evidence of disability from 
inservice hepatitis at the time of that decision.  

In retrospect, it is shown that the correct facts, as they 
were known at that time, were before the adjudicator.  The 
statutory and regulatory provisions extant at that time 
(essentially the same as now) were correctly applied.  There 
was no undebatable error of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made.  There was no CUE in the November 1982 
determination on the basis of the record and the law that 
existed at that time.  Hence, the test for the presence of 
CUE in a prior determination, as promulgated in Damrel, has 
not been met in this case.  

In conclusion, the Board finds no obvious or nondebatable 
mistake in the November 1982 adjudication which, if righted, 
would have changed the outcome of the decision.  Russell v. 
Principi, 3 Vet. App. 310 (1992).  See also Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).  Consequently, there is no basis 
for a finding of CUE in that rating decision.  

B.  Reopened Claim

Review of the record demonstrates that the veteran has 
submitted a well-grounded claim with respect to an effective 
date earlier than September 8, 1986, for the grant of service 
connection for Type C hepatitis, that is, the veteran has 
presented a claim which is plausible.  38 U.S.C.A. § 5107(a).  
VA therefore has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81-2 (1990).  
Upon review of the entire record, the Board concludes that 
the evidence currently of record provides a sufficient basis 
upon which to address the merits of the veteran's claim and 
that he has been adequately assisted in the development of 
his case.  

In this case, service connection for Type C hepatitis was 
eventually granted based on new and material evidence.  Thus, 
the veterans case is governed by criteria pertinent to 
effective dates for reopened claims.  Under such criteria, 
the effective date of an award of disability compensation 
based on a claim reopened after final disallowance shall be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii), (r).  
The effective date of an award based on a claim reopened 
after final adjudication shall not be earlier than the date 
of receipt of application therefor.  38 C.F.R. § 3.400(q), 
(r).  

It is noted that the veterans reopened claim for service 
connection was received at the RO on September 8, 1986.  
Although postservice residuals of hepatitis were shown in 
clinical records dated as early as March 1983, such records 
were not received until March 1988, more than a year after 
the receipt of the reopened claim.  The initial VA clinical 
evidence of postservice hepatitis residuals was dated in 
August 1986, but this record did not constitute a formal or 
informal reopening of the claim because there was no 
indication of the benefit sought in connection therewith 
until September 8, 1986, the next month.  The VA clinical 
evidence dated in August 1986 showed evidence of hepatitis at 
that time, but no evidence that it was residual to any 
inservice hepatitis.  As such, it could not be construed as 
an informal claim to reopen.  Likewise, Dr. Ashburys report 
of treatment beginning in July 1986 was not received until 
September 8, 1986, nor was the private record of a return to 
work following treatment for hepatitis in July 1985.  There 
is no question that new and material evidence of residual 
disability from inservice hepatitis was received in 
conjunction with or pursuant to the reopened claim on 
September 8, 1986, but not earlier.  The bulk of the new and 
material evidence consists of his VA treating physicians 
records dated on and after July 1989.  The Board has 
carefully reviewed the claims file but concludes that the RO 
did not receive any correspondence evidencing an intent to 
request reopening of the claim at any point prior to 
September 8, 1986.  Based on these facts the earliest date of 
receipt of a reopened claim for service connection for Type C 
hepatitis, subsequent to the final denial of November 19, 
1982, is clearly September 8, 1986, the date the RO received 
notice of the veterans intent to reopen his claim.  38 
C.F.R. § 3.400.  

The Board has acknowledged the argument put forth by the 
veteran and his representative to the effect that the veteran 
first filed a claim for service connection for hepatitis in 
1982 and thus he should be awarded service connection 
effective from that time.  However, as set out above, the 
veterans claim was denied in the prior final RO decision.  
No CUE was involved in that decision.  Hence, the Board is 
compelled to evaluate the veterans claim under the 
provisions governing effective dates based on claims to 
reopen.  Clearly in this instance the RO assigned the 
earliest effective date possible, the date of correspondence 
in which the veteran generally indicated an intent to pursue 
an application to reopen his service connection claim.  
Absent evidence received prior to that date and sufficient to 
warrant acceptance as an informal claim, the Board finds no 
reasonable basis upon which to predicate a grant of the 
benefit sought on appeal regarding an earlier effective date 
for service connection for Type C hepatitis.  38 C.F.R. 
§ 3.400(q)(1)(ii), (r).  

II.  Increased Rating

In general, an allegation of increasing severity establishes 
a well-grounded claim for an increased evaluation for a 
service-connected disability.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The veteran has asserted that the residuals 
of hepatitis, especially fatigue and nausea, have increased 
in severity.  Therefore, his claim for an increased 
evaluation is well grounded.  The VA has obtained medical 
records identified by the veteran and had him examined.  The 
veteran has had two hearings at the RO on this matter, the 
last of which contained testimony on the disability from his 
treating VA physician.  The Board finds that the VA has 
fulfilled its duty to assist the veteran in developing all 
pertinent facts pursuant to his claim for an increased 
evaluation for Type C hepatitis.  38 U.S.C.A. § 5107(a).

The earliest date from which a higher rating could be 
assigned would be the date of the grant of service connection 
for Type C hepatitis, September 8, 1986, and the claim for an 
increased rating has been open since that time.  A 60 percent 
rating has been assigned the disability from that time to 
February 25, 1997, when a total schedular rating became 
effective.  Therefore, this appeal concerns an increased 
rating during the period from September 8, 1986, to February 
25, 1997.  

The next higher schedular rating for hepatitis under 
Diagnostic Code 7345 is 100 percent.  This rating requires 
that the disability be characterized by marked liver damage 
manifested by liver function tests and marked 
gastrointestinal symptoms or with episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy.  While the veteran 
was treated for hepatitis in 1985 and 1986, very little more 
than abnormal laboratory values were shown.  On the VA 
examination in May 1987, no active symptoms were reported.  
Abdominal tenderness and guarding were indicated along with 
laboratory values interpreted as a dehydration state with 
latent hepatitis to be ruled out.  He was afebrile with clear 
sclerae in August 1997.  In February 1988, liver function 
tests were normal.  In October 1988, probable recurrent 
hepatitis was accompanied by not more than a palpable and 
tender liver with complaints of nightly diaphoresis, chills, 
dark urine, tiredness, and intermittent epigastric 
discomfort.  The laboratory tests confirmed hepatitis B but 
it was termed mild, and mild splenomegaly was revealed in 
November 1988.  The liver biopsy in June 1989 revealed 
moderately active hepatitis in the degree of inflammation and 
the complete VA work-up for non-A non-B hepatitis in August 
1989 showed that his liver disease was relatively mild and 
might never progress to scarring and cirrhosis.  He did 
suffer a flare-up of hepatitis in November 1989 requiring 
rest at home and Type C hepatitis was soon confirmed, in June 
1991.  

From July 1992, the veteran complained of increased weakness 
and lack of energy, and he was medically authorized to be off 
work for three days due to Type C hepatitis.  The independent 
medical opinion in November 1992 showed that there was no 
evidence of hepatic decompensation, such as edema, ascites, 
esophageal varices or hepatic encephalopathy.  Nevertheless, 
chronic persistent hepatitis, but without cirrhosis, was 
shown.  In February 1993, he was complaining of constant 
fatigue, but stated that his hepatitis had been fairly 
quiescent.  There was mild right upper quadrant tenderness 
but no liver/spleen increase.  Beginning in May 1993, the 
positive findings of Type C hepatitis have included splenic 
percussion, spider angiomata and palmar erythema, in 
connection with his ongoing complaints of fatigue and lack of 
energy.  The work-up for hepatitis by his treating physician 
in November 1993 revealed significant decrease in stamina and 
energy, almost constant fatigue, and the need for more sleep, 
but his liver disease was termed fairly well compensated.  
Episodes of epigastric pain were viewed as probably 
independent of hepatitis symptomatology.  In February 1994, 
his hepatitis symptomatology was shown to include some memory 
loss along with fatigue and decreased energy.  The VA 
examination in February 1995 showed that veterans fatigue 
had not interfered with work, but that he had no energy once 
he got home.  There was no jaundice.  Type C hepatitis was 
termed moderately advanced, with multiple spider angiomata 
and palmar erythema but without coagulopathy or abnormal 
albumin values.  The history of splenomegaly was indicative 
of such moderate advancement.  During his hearing in March 
1995, he reiterated his symptomatology of progressive 
fatigue, decreased stamina, and lack of energy.  He 
attributed nausea to hepatitis C.  He reportedly had lost 
more than a month from work in the previous two years due to 
nausea and fatigue.  Nevertheless, the VA clinical records 
dated in November 1995 and March 1996 show that he was doing 
well without fatigue, working hard full-time and also busy at 
home.  His weight was stable.  Complete blood count and AST 
values had been normal.  

Beginning on February 25, 1997, the veteran is shown to have 
started to experience fatigue and weakness that rendered him 
incapable of reliably pursuing even part time employment.  
Besides worsening fatigue and nausea, he also reported 
worsening spider angiomata and palmar erythema.  His thought 
processes had started to degenerate.  His treating physician 
indicated in June 1998 that the veteran should retire on 
disability due primarily to fatigue, even though there 
remained only mild inflammation of the liver with liver 
disease well-compensated.  He was not expected to improve and 
his fatigue had progressed to the point where he was unable 
to concentrate.  This debilitating course had been ongoing 
from early 1997.  Diminishing job capacity had been observed.  
He was viewed by his physician as completely disabled.  
During the hearing in July 1998, it was learned that the 
veteran had lost time from work (sick and annual leave) over 
the previous 18 months or so in excess of 250 hours, mostly 
due to bad days from hepatitis-induced fatigue.  This period 
of serious work impairment from hepatitis residuals dated 
roughly from early 1997, but not prior to February 25, 1997.  
He had also started to experience weight loss.  Nausea was 
related to the veterans constantly trying to cope with the 
viral infection of the liver.  Depression was also attributed 
to hepatitis-induced fatigue.  Shortly following the hearing, 
in August 1998, the veteran was approved for disability 
retirement, confirming the fact that, in his case, hepatitis-
induced fatigue was paramount in his disability picture, and 
completely interfered with his ability to keep on working.  

While it is clear the residuals of Type C hepatitis more 
nearly approximated the criteria for a 100 percent schedular 
rating from February 25, 1997, such a level of disability was 
not shown previously.  Type C hepatitis has been shown to be 
progressive, consistent with its worsening since February 25, 
1997.  Prior to that date, Type C hepatitis did not equate 
with or approximate more than moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1997), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation prior to February 25, 
1997.  An increased rating prior to that date is not 
warranted.  The Board emphasizes that the evidence in this 
case as to the severity of Type C hepatitis prior to February 
25, 1997, is not so evenly balanced as to require application 
of the provisions of 38 U.S.C.A. § 5107(b).  In addition, the 
evidence prior to that date did not raise a question as to 
which of two evaluations (60 percent and 100 percent) should 
have been assigned, so the provisions of 38 C.F.R. § 4.7 were 
also not for application.  

The evidence does not show that the veteran had needed 
frequent periods of hospitalization for Type C hepatitis.  
Moreover, the Board finds that there was not marked 
interference with employment from Type C hepatitis prior to 
February 25, 1997.  Prior to that date, Type C hepatitis did 
not present an unusual disability picture that was not 
adequately evaluated under the regular schedular standard for 
a 60 percent disability evaluation.  Therefore, referral to 
the Compensation and Pension service for an increased rating, 
on an extraschedular basis, prior to February 25, 1997, for 
Type C hepatitis is not warranted.  


ORDER

An earlier effective date, prior to September 8, 1986, for 
the grant of service connection for Type C hepatitis, based 
on a claim of CUE in a November 19, 1982, rating decision, is 
denied.  

An increased rating for Type C hepatitis prior to February 
25, 1997, is denied.  


		
	R. K. ERKENBRACK
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  
- 2 -
